IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-51049
                         Summary Calendar



BILLY D. JACOBS,

                                         Plaintiff-Appellant,

versus

GILBERT K. SALAZAR, Individually and in his official
capacity as a TDCJ Official; JUAN T. NUNEZ, Individually
and in his official capacity as a TDCJ Official;
STEVE MORRIS, Individually and in his official capacity as
a TDCJ Official,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-99-CV-471-EP
                       --------------------
                          August 8, 2000

Before HIGGINBOTHAM, DAVIS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Billy D. Jacobs, Texas prisoner # 631401, has filed an

application for leave to proceed in forma pauperis (IFP) on

appeal, following the district court’s dismissal of his 42 U.S.C.

§ 1983 complaint.   By moving for IFP, Jacobs is challenging the

district court’s certification that IFP should not be granted on

appeal because his appeal presents no nonfrivolous issues.      See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 99-51049
                                  -2-

     Jacobs contends that his inability to pay the initial

partial filing fee prevented him from complying with the PLRA.

He argues that the district court abused its discretion in

dismissing his action because of his inability to pay the fee.

He contends that he attempted to comply with the court’s orders

with due diligence and in good faith.

     The district court did not dismiss Jacobs’ action because he

could not pay the initial partial filing fee.   The magistrate

judge warned Jacobs repeatedly that he must either pay the filing

fee or authorize withdrawals from his account in order to avoid

dismissal.   If Jacobs had filed the necessary documents with TDCJ

to authorize the withdrawal of funds from his account and TDCJ

had informed the court that the funds were unavailable, Jacobs

would have been allowed to proceed without paying the initial

partial filing fee.   The district court dismissed Jacobs’ action

because he failed, after repeated warnings and extensions of

time, to authorize the withdrawals from his account.   Jacobs’

brief never addresses this aspect of the district court’s reasons

for dismissal.   He still does not allege that he ever filed the

documents necessary to authorize withdrawals from his account to

pay either the initial partial filing fee or the remainder of the

district court filing fee.    Given the district court’s repeated

warnings and extensions of time to comply, the district court did

not abuse its discretion in dismissing Jacobs’ § 1983 action for

failure to comply with the court’s orders.    McCullough v.

Lynaugh, 835 F.2d 1126, 1127 (5th Cir. 1988).
                           No. 99-51049
                                -3-

     Accordingly, we uphold the district court’s order certifying

that the appeal presents no nonfrivolous issues.   Jacobs’ request

for IFP status is DENIED, and his appeal is DISMISSED as

frivolous.   See Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.

All outstanding motions are DENIED.

     Jacobs has one previous strike for purposes of 28 U.S.C.

§ 1915(g).   See In Re: Jacobs, 213 F.3d 289 (5th Cir. 2000).     The

dismissal of this appeal as frivolous counts as Jacobs’ second

strike under § 1915(g).   We inform Jacobs that once he

accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; OUTSTANDING

MOTIONS DENIED.